PER CURIAM.
Andree Ellerton Albert appeals from the district court’s order granting the Respondent’s motion to stay proceedings. We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S .C. § 1291 (1994), and certain interlocutory and collateral orders, *17128 U.S.C. § 1292 (1994); Fed.RCiv.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appeal-able interlocutory or collateral order.
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.

Dismissed by unpublished PER CURIAM opinion.